Citation Nr: 0016597	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-03 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the cervical spine (claimed as neck, shoulder, and back 
pain).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This appeal arises from a October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran, in his December 1998 notice of disagreement, 
requested a hearing, but withdrew that request in his March 
1999 substantive appeal.  The Board, therefore, finds that 
the veteran has withdrawn his request for a personal hearing 
at the RO and will proceed with appellate review.  See 38 
C.F.R. § 20.704 (1999).


REMAND

The veteran contends that during a landing on Bataan, in the 
Philippine Islands, in February 1945, his LSM hit a mine, and 
he was knocked unconscious and thrown into the water.  He 
contends he was picked up by U. S. Navy personnel and taken 
to sick bay on the U.S.S. Boise, a Navy cruiser.  He contends 
he was put ashore at Subic Bay, Philippines, and returned to 
his unit.  His personnel records reveal he received the 
Purple Heart, and his December 1945 discharge physical 
examination report indicates he received a stomach injury in 
February 1945, and that he was in the dispensary on the 
"Cruiser Boise."  Thus, the provisions of 38 C.F.R. § 1154 
(West 1991) are applicable.  The discharge physical 
examination report also indicates that, upon physical 
examination, no defects were found in his musculoskeletal 
system.

In January 1998 the National Personnel Records Center (NPRC) 
responded to a request for the veteran's service medical 
records (SMR's) with a notice that the records were not 
available, cannot be reconstructed, and were presumed lost in 
a fire in 1973 at that facility.  Another notation indicated 
that a search had been attempted by that facility under the 
name of the veteran's unit, the 24th Cavalry Reconnaissance 
Troop, and the U.S.S. Boise, with no success.  There is no 
indication in the claims file, however, that a search of U.S. 
Navy records, in particular those of the U.S.S. Boise, has 
been attempted.  The Board also notes the veteran has 
specifically requested that those records be obtained.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999).  Additionally, the 
United States Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held that, where a veteran has specifically 
requested that his SMR's be obtained, a single request for 
pertinent SMR's does not fulfill the duty to assist, where 
those records were not obtained by the RO.  See Hayre v. 
West, 188 F.3d 1327, 1332 (1999).  Citing the VA Adjudication 
Procedure Manual M21-1, Part VI, § 6.04(1), the Fed. Cir. 
held that, if SMR's cannot be obtained, the RO must send a 
letter to the appropriate service department setting forth in 
detail the information or further evidence needed.  Id.  A 
review of the claims file reveals no such letter.  The Fed. 
Cir. also held that inherent in the duty to assist is a 
requirement for the Secretary to notify the claimant if VA is 
unable to obtain pertinent SMR's, so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain the SMR's; and may submit 
alternative evidence and/or timely appeal.  Id.  Again, a 
review of the claims file reveals no such letter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill the duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should comply with the 
directives of VA Adjudication Procedure 
Manual M21-1, Part VI, § 6.04(1) by 
sending a letter to the appropriate U. S. 
Navy records center setting forth in 
detail the veteran's contention that he 
was taken to the U.S.S. Boise dispensary 
in February 1945, and that the medical 
records, if any, of that action are 
needed.  Also, any other appropriate 
alternative searches necessary to obtain 
the veteran's SMR's should be conducted.  
The responses from these searches should 
be fully and completely noted in the 
claims file.

2.  After completion of the above, if no 
records are obtained, the RO should send 
a letter to the veteran notifying him 
that VA is unable to obtain pertinent 
SMR's, that he may independently attempt 
to obtain the SMR's, and that he may 
submit alternative evidence.

3.  After allowing an appropriate time 
for the veteran to attempt to obtain the 
SMR's on his own, or to submit 
alternative evidence, the RO should 
review the record to ensure that all 
necessary development has been completed 
in full.  Thereafter, the RO should again 
adjudicate the issue on appeal based on 
the available record, and in accordance 
with all applicable statutes, 
regulations, and case law.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to give the veteran every consideration 
with respect to the present appeal, to fulfill the duty to 
assist, and to accord due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified by the RO.


The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


